Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al hereinafter Yang (US 11,381463) in view of Savir (US 20210165704). 

Referring to Claim 1.  Yang discloses a method comprising: receiving, at a service, telemetry data collected from a plurality of different networks (collect from multiple networks, refer to Col 4, Lines 40-55);  combining, by the service, the telemetry data into a synthetic input trace;  inputting, by the service, the synthetic input trace into a plurality of machine  learning models to generate a plurality of predicted key performance indicators (KPIs) (collect KPIs, refer to Col 4, Lines 60-67 and Col 6, Lines 54-67),  each of the models having been trained to assess telemetry data from an associated  network in the plurality of different networks and predict a KPI for that network (each KPI engines compute/predict KPI, reefer to Col 6, Lines 54-67); 
Although Yang disclosed the invention substantially as claimed, Yang did not explicitly disclose “comparing, by the service, the plurality of predicted KPIs to identify one of the plurality of different networks as exhibiting an abnormal behavior.”  
	Savir, in analogous art, disclosing “comparing, by the service, the plurality of predicted KPIs to identify one of the plurality of different networks as exhibiting an abnormal behavior. (determine KPI per network, and determine/identify the abnormal behavior per network, refer to par 0019 and 0026)” 
	It would have been obvious for one of ordinary skill in the art before the effecting filing date of the claimed invention to combine Yang with Savir because Savir would allow the system of Yang to educe amount of faults alarms being triggered when monitoring the network conditions 


Referring to Claim 2.  Yang and Savir disclosed the method as in claim 1, Savir discloses comprising: providing, by the service, an indication of the identified network as exhibiting an abnormal behavior to a user interface (display the abnormal behavior, refer to par 0032, 0033). 
It would have been obvious for one of ordinary skill in the art before the effecting filing date of the claimed invention to combine Yang with Savir because Savir would allow the system of Yang to educe amount of faults alarms being triggered when monitoring the network conditions 

Referring to Claim 3.  Yang and Savir disclosed the method as in claim 2, Yang further discloses: receiving, at the service and via the user interface, one or more parameters that specify the telemetry data to be combined into the synthetic input trace (refer to Col 7, Lines 5-10).  

Referring to Claim 4.  Yang and Savir disclosed the method as in claim 1, wherein comparing, by the service, the plurality of predicted KPIs to identify one of the pluralities of different networks as exhibiting an abnormal behavior comprises: determining that the predicted KPI for the identified network is a statistical outlier among the predicted KPIs for the plurality of different networks.  1

Referring to Claim 5.  Yang and Savir disclosed the method as in claim 1, Yang discloses retrieving, by the service, the plurality of machine learning models from the plurality of different networks (refer to Col 6, Lines 40-54, Col 7, Lines 45-50, refer to Col 7, Lines 10-35, Col 7, Lines 60 – Col 8, Lines 18, Col 8, Lines 18-60). 

Referring to Claim 6. Yang and Savir disclosed the method as in claim 1, Yang discloses wherein combining, by the service, the telemetry data into the synthetic input trace comprises: performing clustering on the telemetry data received from the plurality of different networks using a defined similarity metric (using the input, and perform PKI measurements, refer to Col 7, Lines 5-10, 40-60). 

Referring to Claim 7.  Yang and Savir disclosed the method as in claim 1, Yang discloses wherein combining, by the service, the telemetry data into the synthetic input trace comprises: performing clustering on the telemetry data received from the plurality of different networks using a defined similarity metric (PKI cluster in different levels, refer to Col 6, Lines 54-67). 

Referring to Claim 8.  Yang and Savir disclosed the method as in claim 1, Yang further discloses comprising: splitting, by the service, the telemetry data into sub-sections representative of different network conditions (collect KPI and network conditions by region, refer to par Col 6, Lines 54- Col 7, Lines 12). 

Referring to Claim 9.  Yang and Savir disclosed the method as in claim 8, Savir discloses wherein the different network conditions are associated with at least one of: a particular timeframe or a number of network clients (event in time, refer to par 0032). 
It would have been obvious for one of ordinary skill in the art before the effecting filing date of the claimed invention to combine Yang with Savir because Savir would allow the system of Yang to educe amount of faults alarms being triggered when monitoring the network conditions 

Referring to Claim 10- 20, claims are rejected under similar rational as claims 1-9.   





Conclusion
A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447